It gives me great
pleasure to congratulate Ambassador Insanally on his
election to the high office of President of the General
Assembly.
I should also like to welcome the new Members of our
Organization: Andorra, Eritrea, the Czech Republic,
Monaco, the Former Yugoslav Republic of Macedonia, and
Slovakia.
The historic and courageous breakthrough in the Middle
East tells us that even the deepest trench can be bridged.
Conflict has tormented that entire region for most of this
century. It has brought super-Powers to the brink of war.
It has placed enormous burdens on the United Nations itself.
It has deprived families of their dear ones and held people
under the ominous spell of fear.
Now we must seize the moment. Now we are at a
turning point for the United Nations as well. Now we must
answer the clarion call and mobilize our collective political
and financial resources to help move the peace process
forward.
The time has come to let the divisive, acrimonious
Middle East debates and decisions of the past fade into
history. Israeli and Palestinian leaders have made reality of
the seemingly impossible. We would fail abysmally in our
duties should we falter now in our efforts to support the
process of prying peace out of the knot of conflict, a process
which men and women of vision have dared to think, dared
to do.
Due to our long-standing relations with the parties, both
our friendship with Israeli leaders and the mutual trust we
have established with the Palestine Liberation Organization
(PLO), Norway was privileged to contribute to these
defining dramatic events.
In this spirit, we shall go to Washington on 1 October,
committed to help in building peace. For the peace process
to succeed, it must be consolidated and stabilized by the
economic development the two parties have agreed to
undertake together.
The fruits of peace must become tangible and real for
the women, men and children of Gaza and the West Bank.
The process of implementation could change the perspectives
and expectations of the parties, convert interdependence into
a sense of community, and make possible solutions and
visions which today seem beyond reach.
The economic situation in Gaza and on the West Bank
is dramatic and calls for immediate and extensive economic
aid. Now we must respond to the just but unfulfilled
aspirations of the Palestinians: for job opportunities and for
schools, hospitals and universities. Now we must assist in
building houses, roads and water supplies, and make
reconciliation pay, so that new generations of Israelis and
Palestinians may grow up without fear, as good neighbours,
in a life of dignity.
A period of healing is needed in which all peace-loving
countries, the United Nations itself, the Bretton Woods
institutions, other financial institutions and the European
Community join financially - and substantially - in a
coordinated, immediate investment-for-peace programme. I
pledge and confirm that Norway’s assistance will be
substantial and that we shall be honoured to play a
continuing political role should the parties so desire.
A period of renewal and change must also embrace
South Africa and our relations with that country. South
Africa is in desperate need of peace and reconciliation.
Fixing a date for democratic elections in April next year is
a beacon of hope that the post-Apartheid system will finally
gain the democratic legitimacy which the South African
Government cannot claim today.
Until the day when black South Africans can enjoy the
human rights of which they have been oppressively deprived,
until the day when violence is ended and joint political
control has been established over the military and police
forces, until that day South Africa will remain a country in
imperative transition.
The outside world and the United Nations must, in
time, recognize the potential of post-apartheid South Africa -
at peace with itself and endowed with immensely rich
natural and human resources - for the whole region of
southern Africa. Education and training are needed for
generations which are now ready to assume an equal role in
the economy of their country. We must now act forcefully,
encouraging proponents of peace and transition, and
Forty-eighth session - 27 September l993 21
discourage the shrill voices of hatred and interposition so
that one day - soon - the South African man and woman
may be free at last.
We must never lose hope that peace can be achieved.
But our hope has been severely tested by the protracted
atrocities in Bosnia and Herzegovina. There seems to be no
limit to the brutality that human beings are capable of
mobilizing in the service of a nationalistic goal. Such acts
have been committed in the name of a doctrine - the
doctrine of the ethnic state - and thus prolong the sinister
existence of doctrine as a source of war and contention in
this century.
Ethnic nationalism is a threat to peace and stability
everywhere. The ethnic mosaic of Europe does not lend
itself to such reduction. A doctrine of the ethnic state is a
prescription for war. Our task is to build communities
which include rather than exclude and to make all
multi-ethnic regions safe refuges of enlightened diversity.
A military victory in which aggression appears to pay
in Bosnia will be noted in those parts of the world where
different nationalities are sharing territory and political
organization. In the former Soviet Union alone, ethnic
tensions are reaching critical mass or have already erupted,
as in Nagorny-Karabakh and Abkhazia.
The authority of the United Nations is seriously
undermined if there is vacillation on where and how to use
the "Blue Helmets". We should admit that there have been
failures along the way and learn from experience. Our main
thrust must be to aim for a negotiated solution based on
known elements. The alternative to a negotiated settlement
is continued bloodshed. The alternative to peace is war.
Norway fully supports the efforts of Thorvald Stoltenberg
and David Owen. All parties must now cease hostilities and
allow time for the situation in Bosnia and Herzegovina to
heal so that we can start slowly to build a foundation for
peace. Let us be inspired by the Israelis and the
Palestinians, and let us all send a message to the parties in
Bosnia: enough! Peace is possible.
The time for a settlement is long overdue. The
situation is already disastrous, and another winter of war is
bound to take a severe toll of lives. Norway is among the
major providers of humanitarian assistance to the area.
International attention is focused on the terrible ordeal of the
Muslims, but there are Croats and Serbs who suffer greatly
as well. We should be even-handed in our humanitarian
assistance, making a clear distinction between, on the one
hand, warlords and war criminals and, on the other, those on
all sides who are without a voice and without a choice, those
who are victimized and whose only hope is the assistance
we can provide from the outside.
It is absolutely imperative to improve on the
coordination and cooperation between United Nations
peace-keeping operations, United Nations humanitarian
agencies and non-governmental humanitarian organizations.
Somalia is an obvious case in point. For Norway it is a
priority issue to move such coordination forward. We shall
convene a conference before the end of the year with the
aim of improving our capacity to organize real peace
operations incorporating both humanitarian and military
tasks.
We should all support our Secretary-General’s
proposals for a necessary strengthening of the Department of
Peace-keeping Operations. The management organization
for United Nations peace-keeping operations here in New
York is manifestly inadequate. The result is that troop-
contributing nations exercise direct control, which radically
reduces coherence and effectiveness. The situation is
aggravated by the Security Council’s propensity to make
ambitious decisions but fail to provide the Secretariat with
the means to implement them. Failing to provide financial,
human and technological resources undermines both peace
and the authority of the United Nations.
We know what needs to be done. We must focus on
the following: There must be realistic mandates for new
United Nations peace-keeping operations whose goals and
means must be clearly defined. We must have proper
stand-by arrangements for troops and equipment from
Member States, and Norway is prepared to contribute in
concrete terms to a collective stand-by effort. We need
improved training and analysis of past experience; our
training facilities should be linked in a consortium for United
Nations peace-keeping training. There must be an
immediate and substantial increase in the United Nations
reserve fund for peace-keeping; moreover, a unified peace--
keeping budget must be introduced which allows the
Secretary-General to obligate at least 20 per cent of the
estimated cost of peace-keeping operations once they have
been approved by the Security Council. We need improved
financing for peace-keeping operations and financial
discipline among Member States.
Indeed, the whole financial situation of the United
Nations is disgraceful. As the eighth-largest contributor to
the United Nations system in absolute terms and by far the
largest in per capita terms, we find it exceedingly difficult to
22 General Assembly - Forty-eighth session
understand how so many countries fail to honour their
obligations.
The Secretary-General has said that "the Organization
lives from hand to mouth." (Statement by the Secretary-
General to the Fifth Committee, 26 August 1993). The
permanent members of the Security Council have a special
responsibility. But we should also ask ourselves if countries
should be eligible at all for the Security Council if they have
not paid their contributions.
The post-cold-war patterns of risks and uncertainties
have brought about a wider recognition and understanding of
the need to address the serious economic and social
inequalities in the world and their implications for global
security. Core issues such as environment and development
used to be seen as side issues by the prime movers of
international affairs. There is a new hope that this could be
changing.
The Secretary-General points out in his report that
without sustainable development peace cannot long be
maintained and that political, social, educational and
environmental factors must all be part of development.
Unsustainable production and consumption patterns still
prevail and can be counteracted only by changing how and
in which fields our economies continue to grow. If current
forms of development were employed, a further fivefold to
tenfold boost in economic activity would be required over
the next 50 years to meet the needs and aspirations of 10
billion people.
Currently, the vast majority who are poor make only a
minimal claim to our natural resources, while the more
voracious North is consuming in a few decades what it has
taken the planet billions of years to accumulate. The
Norwegian Minister of the Environment raised the issue of
production and consumption patterns in the industrial part of
the world at the first session of the Commission on
Sustainable Development. Early next year Norway will host
a meeting on these issues as a contribution to the next
session of the Commission.
The rapid population growth in many parts of the world
is a ticking time-bomb. Ninety per cent of this increase is
taking place in developing countries, many of which are
unable to feed their present populations. We may soon be
facing new famine of a magnitude dwarfing even Malthus’
gloomiest predictions. There may be mass migration and the
destabilization of countries and regions as people compete
for ever-scarcer land and water resources.
The International Conference on Population and
Development, to take place in Cairo in September 1994,
must address the complex root causes of the population
explosion.
The agreements reached at the United Nations
Conference on Environment and Development in Rio last
year, however imperfect, set a sound, ambitious agenda for
action to ensure sustainable development. Yet, I regret to
say, the momentum generated in Rio has been allowed to
lose some of its force.
The world will not forget, and our children will long
remember, that the industrialized countries committed
themselves in Rio to providing new and additional funding
to combat climate change and safeguard biological diversity.
So far, however, contributions have been small-scale.
The aid fatigue continues despite enormous needs and
a more fertile ground for development in countries which
have made sacrifices and taken the bitter but crucial
medicine of structural adjustment, and despite the reduction
of military budgets to levels where countries again should be
deemed creditworthy.
Far, far more serious, and not only for the developing
world, is the gambling with the Uruguay Round holding the
prospects of global free trade hostage to narrow national
interests. For most countries, strongly dependent as they are
on international trade, an agreement, even if each and every
provision may not be ideal, is absolutely necessary. I urge
the major parties to live up to the expectations created at the
Group of 7 meeting in Tokyo that before the end of the year
the deal will be closed.
Environment and trade must be the next agenda item.
We should be more outspoken about conflicting interests and
more receptive to the fact that we do not have the option to
go our separate ways.
We must develop a sound, scientific basis for managing
our natural resources in a sustainable way. In a politically,
culturally and socially diverse world, science and knowledge
can be the only basis for sound and lasting cooperation in
this field.
And while we reduce our strain on finite natural
resources, the environmental agenda is constantly widened
by the unveiling of the ecocide almost committed by the
former Communist countries.
Forty-eighth session - 27 September l993 23
The nuclear threat is not confined to that inherent in the
remaining arsenals of nuclear weapons. Increasingly, our
security is threatened by the enormous deposits of nuclear
waste on land and at sea. Large-scale international
cooperation is required to eliminate this threat.
Nuclear weapons have not disappeared, and the capacity
to make them is broadly present. Proliferation of weapons
of mass destruction and the means of their delivery
constitutes perhaps the greatest threat to international peace
and stability. It is a matter of utmost priority to broaden and
deepen the non-proliferation regime to comprise a broader
pattern of commitments and cooperative behaviour. In this
connection, Norway urges the nuclear-weapon States to
redouble their efforts to conclude a comprehensive test-ban
treaty. We expect that they will refrain from any testing
while negotiations proceed. We also urge North Korea to
submit fully to the safeguard regime of the International
Atomic Energy Agency and to adhere to the Non-
Proliferation Treaty.
Development without democracy and respect for human
rights will never be sustainable. Democracy is indispensable
for promoting and upholding respect for human rights, for
social and economic development, for peace and security,
and for liberating the human creativity which is so vital to
any social and economic development.
I urge this Assembly to create the post of high
commissioner for human rights and to agree on a quantum
leap in the allocation of resources for the United Nations
human-rights activities. This is a modest price to pay for
strengthening the basis for peace and stability.
The lines between foreign and domestic policies have
long since vanished. Narrow-minded forms of nationalism
will not serve us. We must move towards an inclusive
enlargement where the powerful are just and the weak
secure. Only the United Nations can provide the framework
of a better-organized world, which today is too fragmented
and uncoordinated. More and more causes are common, as,
indeed, is our whole future.
The Middle East breakthrough gives us the hope that no
challenge is too difficult and the belief that we can make
this world a civilized place.
